Third District Court of Appeal
                               State of Florida

                         Opinion filed August 4, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0544
                       Lower Tribunal No. 16-15912
                          ________________

                            M.B., the Father,
                                  Appellant,

                                     vs.

           Department of Children and Families, et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Carlos
Lopez, Judge.

     Joyce Law, P.A., and Richard F. Joyce, for appellant.

     Karla Perkins, for appellee Department of Children and Families;
Thomasina F. Moore, Statewide Director of Appeals, and Laura J. Lee,
Senior Attorney, Appellate Division (Tallahassee), for appellee Guardian ad
Litem.

Before EMAS, SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed.